Citation Nr: 1824781	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-23 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 50 percent prior to December 16, 2009, and an evaluation in excess of 70 percent from December 16, 2009 to May 21, 2013 for disability due to posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to November 29, 2011 for grant of service connection for hypertension disability. 

3.  Entitlement to an effective date prior to November 29, 2011 for grant of service connection for erectile dysfunction disability.

4.  Entitlement to an initial compensable evaluation for hypertension disability. 

5.  Entitlement to an initial compensable evaluation for erectile dysfunction disability. 

6.  Entitlement to an initial evaluation in excess of 10 percent for disability due to residuals of cerebral vascular accident.  

7.  Entitlement to service connection for pancreatic cancer. 

8.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1967 to December 1987.  The Veteran died in August 2017, and the appellant is his surviving spouse.  The appellant has been approved for substitution on this appeal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs, Regional Office, located in Albuquerque, New Mexico (RO).  

In an August 2012 rating decision, the RO awarded service connection for PTSD disability and assigned a 50 percent rating, effective from October 10, 2008.  By the way of a May 2014 rating decision, the RO increased the assigned evaluation for PTSD to 70 percent disabling, effective from May 22, 2013, and awarded service connection for hypertension and erectile dysfunction and assigned each a noncompensable evaluation, effective from November 29, 2011. 

In pertinent part of a July 2015 decision, the Board denied a rating in excess of 50 percent prior to December 16, 2009, but awarded a 70 percent rating, and not higher, from December 16, 2009 to May 21, 2013, and thereafter, a 100 percent rating for PTSD disability.  The Veteran appealed the denial of higher ratings for PTSD disability prior to May 22, 2013 to the Court of Appeals of Veterans Claims (Court).  In pertinent part of a February 2017 memorandum decision, the Court vacated the July 2015 Board decision regarding the claim for increased rating for PTSD disability prior to May 22, 2013, and remanded for compliance with instructions in that decision.  The matter now returns to the Board. 

Also, in July 2015, the Board remanded the issues of entitlement to initial increased ratings and earlier effective dates for hypertension and erectile dysfunction disabilities for issuance of a statement of the case (SOC) in accordance Manlincon v. West, 12 Vet. App. 238 (1999).  The record reflects that the Veteran submitted a timely substantive appeal following the issuance of an April 2016 SOC on these issues. 

In a July 2015 rating decision, the RO awarded service connection for residuals of cerebral vascular accident and assigned a 10 percent rating, effective from January 15, 2015.  The Veteran has perfected an appeal as to the denial of higher initial rating. 

In a September 2016 rating decision, the RO denied the claim for entitlement to service connection for pancreatic cancer and entitlement to special monthly compensation based on the need for regular aid and attendance.  The Veteran submitted a May 2017 notice of disagreement, but he was not yet been issued a statement of the case prior to his death. 

The Board acknowledges that a large volume of additional VA medical records dated between 2014 and 2017 have been associated with the claims folder since the matters were last adjudicated in their respective SOC; however, these additional VA medical records are not relevant to the issues of increased rating for PTSD prior to May 2013 or earlier effective dates for grant of service connection for hypertension and erectile dysfunction.  As such, the Board finds that it may proceed with adjudication of these issues without prejudice to the appellant. 

The issues of entitlement to initial increased ratings for hypertension, erectile dysfunction, and residuals of cerebral vascular accident are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to December 16, 2009, the Veteran's PTSD disability has been manifested by no more than occupational and social impairment with reduced reliability and productivity.

2.  For the period from December 16, 2009 to May 21, 2013, the Veteran's PTSD disability has been manifested by no more than occupational and social impairment with deficiencies in most areas.

3.  On November 29, 2011, VA received the Veteran's claims for service connection for hypertension and erectile dysfunction.  





CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in excess of 50 percent prior to December 16, 2009, and an evaluation in excess of 70 percent from December 16, 2009 to May 21, 2013, for PTSD disability have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014 and 2017).

2.  The criteria for entitlement to an effective date prior to November 29, 2011 for award of service connection for hypertension have not been met.  38 U.S.C. §§5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).

3.  The criteria for entitlement to an effective date prior to November 29, 2011 for award of service connection for erectile dysfunction have not been met.  38 U.S.C. §§5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5103 (a) (2012); 38 C.F.R. § 3.159 (2017).  Notice letters were sent to the Veteran prior to the initial adjudication of the claims on appeal.  The Board finds that the content of the letters complied with the notice requirements. 

Moreover, the claims for a higher initial rating for PTSD and earlier effective dates for grant of service connection for hypertension and erectile dysfunction arise from the Veteran's disagreement with the initial assigned rating and effective dates following the respective grants of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional notice or address prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Here, the RO has provided the necessary statement of the cases, wherein the applicable statutes and regulations concerning the issues on appeal were cited and the reasons and bases for not assigning a higher initial rating or earlier effective dates were discussed.

VA has also satisfied its duty to assist the Veteran with the development of facts pertinent to the appeal.  The RO has obtained the Veteran's VA treatment records, Social Security disability records, and private treatment records identified by the Veteran prior to his death.  The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The Veteran was afforded VA PTSD examinations in November 2009 and August 2012.  The VA examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).

2.  Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  

The Veteran's PTSD is currently evaluated as 50 percent prior to December 16, 2009, and as 70 percent disabling from December 16, 2009 to May 21, 2013, and thereafter as 100 percent disabling under the criteria of Diagnostic Code 9411 pursuant to VA's general rating formula for mental disorders.  See 38 C.F.R. § 4.130 (2017).  As a 100 percent rating is in effect since May 22, 2013, only the period prior to the date of that total rating is currently on appeal.  

Under VA's general rating formula for mental disorders, a 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.   38 C.F.R. § 4.130. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Of note, that portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) prior to a change effective August 4, 2014.  38 C.F.R. § 4.130.  The regulation has been changed to reflect the current DSM, the DSM-V.  Notably, the DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  DSM-V does not contain a GAF scale.  That being said, since the current issue under appeal only involves the period prior to May 2013, which comes prior to the amended regulation in August 2014, the Board will consider the DSM-IV criteria, including GAF scale scores.  38 C.F.R. § 4.130 (2014). 

Under DSM-IV, GAF scale scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scale scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scale scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Based on a review of the claims folder, the Board finds that an evaluation in excess of 50 percent prior to December 16, 2009 and an evaluation in excess of 70 percent from December 16, 2009 to May 21, 2013, for the Veteran's PTSD disability are not warranted.

Prior to December 16, 2009, the Veteran complained of anxiety, forgetfulness, irritability, flashbacks, nightmares, mood swings, avoidance of crowds, and anger outbursts.  Although the Veteran reported similar symptoms after December 16, 2009, which supported a rating of 70 percent under Diagnostic Code 9411, the record indicates that the overall severity of his symptoms was considered less severe by the Veteran and VA medical providers prior to December 16, 2009. 

Notably, at his September 2008 VA appointment,  the Veteran himself reported that it is was only "somewhat difficult" with his symptoms to do work, take care of things at home, and get along with other people.  The Veteran's own assessment suggests that the severity his disability is more consistent with reduced reliability and productivity associated with the current assigned 50 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Also, at his September 2008 VA appointment, the Veteran was found to be oriented and cooperative with appropriate behavior, good eye contact, normal speech, logical thought process, intact memory, full affect, and good insight and judgement.  His GAF scaled score was 63.  An October 2008 VA psychiatric consultation report shows similar findings on mental status examination, and the treating VA psychiatrist assigned the Veteran a GAF scaled score of 65. 

At his November 2009 VA examination the Veteran reported a good relationship with his wife and that he visits his wife's family daily.  He reported that he goes fishing and to the casino, and he enjoys driving his motorcycle, although most of the time he stays home.  On clinical evaluation, the 2009 VA examiner observed that the Veteran had appropriate appearance, normal speech, normal affect, good mood, intact attend, he was oriented, and his thought process, though content, judgment, memory and insight were evaluated as intact.  There was no evidence of delusions, hallucinations, or suicidal or homicidal thoughts.  The VA examiner found that the Veteran's reported symptoms were not severe enough to interfere with occupational or social functioning. 

The competent evidence of record does not demonstrate that the Veteran's PTSD disability was manifested by flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships prior to December 16, 2009.  38 C.F.R. § 4.130.

Rather, the Veteran provided description of a good relationship with his wife and visitations with her family as well as engagement in other activities.  Moreover, VA mental health providers have consistently evaluated the Veteran as oriented, being appropriately behavior, and he has intact memory, judgement, and thought content and thought process on clinical evaluation.  When considering the observations of VA mental health providers in conjunction with the Veteran's reports, the Board finds that the evidence demonstrates that the Veteran's overall functioning is greater than that contemplated by a 70 percent rating for the period prior to December 16, 2009.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board has considered that in September 2008, the Veteran report hearing people calling his name.  However, he was not assessed with auditory hallucinations at any time.  Moreover, the Veteran was consistently assessed as oriented and alert, and no evidence of abnormal perception was observed during his clinical evaluations.  Viewed in the context of all of the evidence of record, such a report does not support a determination that he experiences delusions or hallucinations to support an evaluation in excess of 50 percent.  

In addition, the Veteran's assigned GAF scaled score does not support a rating in excess of 50 percent for the period prior to December 16, 2009.  His GAF score of 63 in September 2008 and 65 in October 2008 represent mild symptoms or some difficulty in social, occupational or school functioning, but when the individual is functioning pretty well and has some meaningful interpersonal relationships, while the GAF score of 85 assigned at his November 2009 VA examination represents no or minimal symptoms with good functioning in all areas.   Such symptomatology does not support the assignment of an evaluation in excess of 50 percent under Diagnostic Code 9411.  See 38 C.F.R. § 4.130 (2014).   

So, while the Veteran reported similar symptomatology that has been considered in the assignment of a 70 percent rating as of December 16, 2009, his overall disability picture prior to December 16, 2009 was report to be less both by the Veteran himself and by the VA medical providers, and a rating in excess of 50 percent under Diagnostic Code 9411 is not warranted.  See 38 C.F.R. § 4.130.   

Overall, the Board finds that the evidence indicates that the Veteran's PTSD disability does not more closely approximate the criteria for a 70 percent evaluation, namely occupational and social impairment with deficiencies in most areas, but rather causes no more than occupational and social impairment with reduced reliability and productivity for the period prior to December 16, 2009.  Based on the forgoing, the Board finds that a preponderance of the evidence is against a rating in excess of 50 percent prior to December 16, 2009.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.   

As of December 16, 2009, his treating VA mental health provider assigned him a GAF scaled score of 45, indicating serious symptoms and reflects an increase in his symptomatology.   See 38 C.F.R. § 4.130 (2014).   The Veteran has been assigned a 70 percent rating as of December 16, 2009.  The Board finds that the evidence of record does not demonstrate that the Veteran's PTSD disability supports an evaluation in excess of 70 percent for the period under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.   

The December 16, 2009 VA treatment record reflects that the Veteran reported having flashbacks, being easily angered, and having feelings of hopelessness and sadness after losing his job last year.  In May 2010, the Veteran reported nightmares with hyperarousal reactions, anxiety attacks, and agitation on recollection of wartime experiences.  He reported he is only able to sleep two to three hours.  He was assigned a GAF of 52.  In July 2010, the Veteran reported feeling in good spirits at times and other times feeling anxious and somewhat dysphoric.  He reported continued difficulty sleeping and nightmares.  He reported medication had been helpful in reducing his anxiety in the afternoon.  In August 2010, he reported depression, irritability, and anger outbursts.  In September 2010, the Veteran reported feeling better overall on medication but noted continued difficulty sleeping and nightmares.

In September 2010, the Veteran submitted a private medical report from his treating physician, W.G.R., in which noted that the Veteran had been treated from September 2009 to September 2010 for symptoms of PTSD, anxiety, and depression.  In the private report, it was noted that the Veteran complained of increased agitation, depression, anxiety, being uncooperative, argumentative, difficulty dealing with stress, and difficulty sleeping.  On mental status examination, the Veteran was observed as agitated and argumentative at times, but otherwise, he was considered cooperative and his behavior was appropriate.  The Veteran was oriented and he had normal speech content and thought process.  In the summary portion, the private physician noted that during treatment sessions, he had observed the Veteran to have crying spellings, to be in a state of uncontrollable anxiety, to have inability to cope with stressful situations, and to reflect on suicidal thoughts and thoughts of harming others.  The private physician concluded that the Veteran was no longer mentally fit for working. 

At a January 2011 VA mental health treatment session, the Veteran reported feeling quite anxious at night and he continued to have difficulty sleeping.  In April 2011, he reported feeling somewhat more irritable and that he could easily lose his temper and become physically aggressive if provoked.  However, he denied any recent incidents of violence.  He reported only sleeping two hours at night and at times hearing voices conversing with each other.  He was assigned a GAF of 55.

The Veteran underwent another VA examination in August 2012.  He was noted to experience depressed mood, anxiety, chronic sleep impairment, flatted affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He reported nightmares three times per week and intrusive thoughts several times per month.  The examiner assigned a GAF of 55, and concluded that the Veteran's PTSD disability resulted in occupational and social impairment with reduced reliability and productivity.

In an October 2012 statement, the Veteran reported that he stays home most of the time because he is too afraid of what he might do as a result of his PTSD symptoms. He reported he has nightmares several times a week.  He said he gets irritable and agitated easily without being provoked.  He reported he often forgets things.  He said he sometimes goes days without showering and a week or more without shaving.  He reported difficulty adapting to stressful situations.  He stated that when he was working, he worked the night shift so he would have to deal with fewer people.

Based on the foregoing, the Board finds that the Veteran's PTSD does not support an evaluation in excess of 70 percent during the period from December 16, 2009 to May 21, 2013.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Although the evidence shows the Veteran is unable to maintain employment, the evidence does not suggest that the Veteran experienced the severity of symptoms associated with the criteria for a 100 percent evaluation or that he experienced total social impairment prior to May 22, 2013. 

Specifically, the competent evidence of record does not demonstrate that the Veteran had gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Rather, the record demonstrates that the Veteran maintained a good, long-term relationship with his spouse.  In terms of his overall functioning, the Veteran has consistently been found to be oriented, have logical and coherent speech and thought processes, to understand the outcome of his behavior, to have insight into his condition, and not to have suicidal or homicidal ideation.  The Veteran's symptomatology due to his PTSD disability does not support an evaluation in excess of 70 percent for the prior from December 16, 2009 to May 21, 2013.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the Veteran reported auditory hallucinations in January 2011, when he reported hearing voices conversing with each other at times.  However, the Veteran has not otherwise reported any hallucinations or suggested they pose an ongoing problem affecting his functioning, and in fact, has on multiple other occasions denied having any hallucinations.  Such report does not support a determination that he experiences persistent delusions or hallucinations, as is described in the criteria for a 100 percent disability rating.  

In addition, with respect to the Veteran reports that he sometimes goes days without showering and a week or more without shaving, the Veteran's treatment records consistently report that the Veteran had an appropriate appearance at his appointments.  The Veteran's spouse also did not report that the Veteran neglected his personal hygiene in her January 2009 statement.  The Board finds the consistent reports of adequate grooming over years of treatment records to be highly probative and does not demonstrate inability to maintain minimal personal hygiene.  

The Board also acknowledges the September 2010 private medical report, in which the private physician noted that the Veteran could become highly suicidal or aggressive to the point of hurting or killing himself or someone else.  However, during the period from December 16, 2009 to May 21, 2013, the Veteran has never endorsed any physical aggression against himself or others in any treatment records or statements, nor did his wife express any such concern in her 2009 statement.  The Veteran only mentioned the possibility of becoming aggressive once, in an April 2011 VA treatment session, when he said he was feeling somewhat more irritable and thought he could lose his temper and become physically aggressive if provoked.  However, even then he denied any recent physical aggression.  The record does not show that the Veteran demonstrated the particular symptoms associated with a 100 percent rating, or others of similar severity, frequency, and duration.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Finally, the record does not show that the Veteran was assigned a GAF scaled score of less than 45 during the period from December 16, 2009 to May 22, 2013.  The GAF of 45 assigned in December 2009 represents serious symptoms or impairment in social, occupational, or school functioning, but does not demonstrate total impairment.  

Overall, the Board finds that the Veteran's PTSD does not more closely approximate the criteria for a 100 percent rating, namely total occupational and social impairment, from December 16, 2009 to May 22, 2013.  Accordingly, an evaluation in excess of 70 for the Veteran's PTSD disability from December 16, 2009 to May 22, 2013 is not warranted. 

In sum, the Board finds that the preponderance of the evidence of record is against the assignment of an evaluation in excess of 50 percent prior to December 16, 2009, and the assignment of an evaluation in excess of 70 percent from December 16, 2009 to May 21, 2013.   In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply. See 38 U.S.C.A. § 5107 (2012).

3.  Earlier Effective Dates 

Unless specifically provided otherwise, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C. § 5110 (a) (2012).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later. 
38 C.F.R. § 3.400 (2017). 

If the application is received within one year from the date of discharge or release, the effective date of an award of disability compensation to a veteran is the day following such date of discharge or release.  38 U.S.C. § 5110 (b)(1).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the Veteran for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2017).

On November 29, 2011, VA received a statement from the Veteran's representative that included a November 15, 2011 statement from the Veteran in which he asserted his claims for entitlement to service connection for hypertension and erectile dysfunction.  No formal application was received from the Veteran, but the RO developed the Veteran's claims for service connection.  By a May 2014 rating decision, the RO awarded service connection for hypertension and erectile dysfunctions with effective dates of November 29, 2011, the date of receipt of the Veteran's informal claim.  

Prior to his death, the Veteran did not contend that he filed a claim prior to November 29, 2011, but he maintained that earlier effective dates for the grant of service connection for hypertension and erectile dysfunction should be awarded.  See August 2014 notice of disagreement and July substantive appeal.  The appellant has also not asserted that the Veteran filed a claim prior to November 29, 2011 for service connection for hypertension and erectile dysfunction. 

The Board considered whether there is evidence that a claim was received prior to November 29, 2011.  Prior to March 25, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1 (2014).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  The essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.   See Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006).  In the situation at hand, there is no evidence of a written intent to apply for service connection for hypertension or erectile dysfunction prior to November 29, 2011. 

While a review of the Veteran's VA treatment records show he sought treatment for erectile dysfunction since 2008 and for hypertension since 2009, VA did not receive any document from the Veteran that showed his intent to file claims for service connection for hypertension or erectile dysfunction prior to November 29, 2011.  Here, the date of receipt of the Veteran's informal claims for service connection is the earlier assignment for effective date for award of service connection under VA law.  See 38 C.F.R. § 3.400.  Accordingly, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.

As the preponderance of the evidence is against the claims for earlier effective dates for the grants of service connection for hypertension and erectile dysfunction, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C. § 5107 (b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to an initial evaluation in excess of 50 percent prior to December 16, 2009, and an evaluation in excess of 70 percent from December 16, 2009 to May 21, 2013, for PTSD disability, is denied. 

Entitlement to an effective date prior to November 29, 2011 for award of service connection for hypertension is denied. 

Entitlement to an effective date prior to November 29, 2011 for award of service connection for erectile dysfunction is denied. 


REMAND

The appellant seeks entitlement to high initial evaluations for the Veteran's hypertension, erectile dysfunction, and residuals of cerebral vascular accident.  A review of the claims folder indicates that there are outstanding records of pertinent VA treatment that should be associated with the claims folder prior to adjudication.  The Veteran's death certificate reflects that he passed away in August 2017 at a VA medical facility, and records up to the date of his death may be pertinent to the claims on appeal.  On remand, the claims folder should updated with the Veteran's VA treatment records dated through August 2017. 

A remand will also afford the appellant initial consideration of the additional VA medical records that have been associated with the claims folder since the matters were last adjudicated. 

In addition, a remand is required for the Agency of Original Jurisdiction (AOJ) to issue a statement of the case (SOC) with respect to the issues of entitlement to service connection for pancreatic cancer and entitlement to special monthly compensation based on need for regular aid and attendance.  In May 2017, the Veteran filed a notice of disagreement with the RO's September 2016 decision denying both of these claims.  However, no SOC has been issued as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Notably, the regulations regarding substitution provide that substitution is limited to a claim or appeal that is "pending," which includes where a claimant has filed a timely notice of disagreement in response to a notification from AOJ of its decision on a claim, but  dies before the Board issues a final decision.  Accordingly, the issues of entitlement to service connection for pancreatic cancer and entitlement to special monthly compensation based on need for regular aid and attendance are considered within the current appeal and need to be remanded for issuance of a SOC. 

Lastly, the Board notes that prior to his death, the Veteran was represented by a private attorney; however, such appointment does not carry over to the appellant following the Veteran's death.  Moreover, in November 2017 letter, the private attorney specifically revoked the power of attorney in this appeal.  In February 2018, the appellant was advised that she was not currently represented and she was informed that she could submit a completed VA Form 21-22 appointing power of attorney.  To date, the record does not reflect the appellant has completed and returned this form. 

Accordingly, the case is REMANDED for the following action:

1. Advise the appellant of her ability to be represented by submitting a completed VA Form 21-22 appointing power of attorney. 

2. Update the claims folder with the Veteran's VA medical records dated through August 2017. 

3. Thereafter, and after any further development deemed necessary, the issues of increased rating for hypertension, erectile dysfunction, and residuals of cerebral vascular accident should be reajudicated.  If the benefits sought on appeal are not granted, the appellant should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

4. Send the appellant a Statement of the Case (SOC) concerning the Veteran's claim for service connection for pancreatic cancer and claim for special monthly compensation based on need for regular aid and attendance.  If, and only if, she submits a timely substantive appeal in response to the SOC, thereby perfecting the appeal as to the claims, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


